Citation Nr: 1211242	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-03 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a claimed skin disability to include basal cell carcinoma and actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst






INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  This case is currently under the jurisdiction of the Montgomery, Alabama, RO.

This matter was previously before the Board in January 2010 and August 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In January 2012, the Veteran's representative provided additional information in the form of information obtained from the website of the Mayo Clinic.  Although initial RO consideration of this evidence was not waived, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance due to the favorable outcome in the decision below.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  There is credible evidence that the Veteran was exposed to a significant amount of sun during active duty service.

2.  The skin disabilities diagnosed as basal cell carcinoma and actinic keratosis are as likely as not related to sun exposure during the Veteran's period of active duty service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the skin disabilities manifested by basal cell carcinoma and actinic keratosis were incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time. 

Legal Criteria and Analysis

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran and his representative contend that his claimed skin disabilities are related to his service.

The Veteran's records show that he served in Vietnam from December 1966 to July 1968.

Although the Veteran's service treatment records are negative for skin complaints, findings, or diagnosis, his post-service records contain evidence of current skin disorders.  VA treatment records in September 2005 and November 2005 indicate that the Veteran's active medical problems included basal cell carcinoma and that multiple basal cell carcinomas had been removed from his face.  An October 2007 record reflects that basal cell carcinoma was removed twice from his nose; a diagnosis of seborrhea keratosis is also noted.

A VA examination in March 2010 VA was conducted to determine whether the claimed disability is related to service; however, since the negative opinion was not supported by an adequate rationale and no opinion was offered regarding whether sun exposure was the source of the claimed disability, the Veteran was afforded another examination in September 2011.  At this time, the examiner reviewed the claims file and obtained a history from the Veteran in which he reported having limited exposure to direct sunlight since service due to working in coal mines for the past 38 years.  The examiner diagnosed basal cell carcinoma and actinic keratotic lesions which she essentially opined was not related to Agent Orange exposure during service.  The rationale offered linked the skin disorders to long term sun exposure, and provided a medical reference as the basis for the rationale.

The Board notes that the Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) and service personnel records show that his military occupational specialty was helicopter and aircraft mechanic.  Given this military occupational specialty, it is reasonable to assume that the Veteran spent a significant period of time outdoors in the performance of his duties; therefore, his sun exposure during service is conceded.

Taking into consideration the sun exposure during service, the minimal sun exposure in his post-service employment, and the opinion that links the skin disorders to sun exposure, the evidence is at the very least in equipoise as to the relationship between in-service sun exposure and his current skin disabilities.  Under such circumstances, the Veteran is afforded the benefit-of-the-doubt as to the etiology of the claimed disability.  Accordingly, service connection for basal cell carcinoma and actinic keratosis must be granted.


ORDER

Service connection for basal cell carcinoma and actinic keratosis is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


